Citation Nr: 1435590	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-33 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for a mood disorder, not otherwise specified.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1989 to May 1990, January 1993 to October 1995, and July 1999 to December 1999, 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the Veteran's request for an increased rating.

In January 2014, the Board remanded the Veteran's claims for further development.  They have since been returned to the Board for adjudication.  

In a June 2014 rating decision, the Veteran's mood disorder rating was increased to 50 percent, effective June 17, 2010.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed all relevant electronic records in rendering this decision.  


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's mood disorder has been manifested by symptoms such as anxiety, depression, sleep impairment, irritability, anger outbursts, violent acts, and isolation, all resulting in moderate social and occupational impairment; occupational and social impairment with deficiencies in most areas is not shown.

2.  Prior to February 1, 2012, the Veteran did not meet the schedular requirements for a TDIU, but his service-connected disabilities did not preclude him from obtaining and retaining substantially gainful employment, and referral for extraschedular consideration is not warranted.  

3.  Beginning February 1, 2012, the Veteran meets the schedular requirements for a TDIU, but his service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 percent for a mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9435 (2013).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in June 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  This letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating and TDIU.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

With respect to claim for increased ratings and TDIU, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations most recently in March 2014 and May 2014.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living and occupation.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the March 2014 and May 2014 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the 2014 VA examinations and report; the association of SSA records with the claims file; and the subsequent readjudication of the claims; the Board finds that there has been substantial compliance with its January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

I. Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's mood disorder has been evaluated using Diagnostic Code 9435 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating mood disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships..............................70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).....................30 percent 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is  indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

II. TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Factual Background and Analysis

I. Increased rating

The Veteran seeks a rating in excess of 50 percent for his mood disorder.

By way of background, service connection was originally awarded in a June 2004 rating decision.  A 10 percent rating was assigned, effective July 2001.  He filed his current claim for increase in June 2010.  

In June 2010, the Veteran was involuntarily admitted to the hospital due to suicidal, depressive, and psychotic symptoms.  He was diagnosed as having psychosis, NOS, rule-out bipolar disorder versus schizoaffective disorder, rule-out delusional disorder.  At the time of admission, he reported that he called the VA hotline complaining of suicidal ideation and thoughts of hurting others.  The police came to his home to admit him and he assaulted them with a knife.  The report listed "suicide by cop."  Although he was alert and oriented, the Veteran exhibited paranoid delusions, irritability, and agitation, but without any current suicidal or homicidal ideation.  He reported being divorced, without children, and unemployed.  The medical professionals noted that the Veteran was a poor historian and as a result, they could not clarify his psychiatric diagnosis.

In October 2010, the Veteran was afforded a VA psychiatric examination, during which he was diagnosed as having bipolar disorder and assigned a GAF of 42.  The examiner opined that the Veteran's mental disorder causes occupational and social impairment with deficiencies in most areas-including work, school, family relations, judgment, and thinking and mood.  His symptoms included impaired judgment, impulsivity, difficulty adapting to stressful circumstances (including work), easily agitated, and inability to establish and maintain effective relationships.  The examiner noted that the Veteran was married briefly, but has had no relationships since 2000.  He has no children and does not get along with his half-brother.  The Veteran reported currently seeking a master's degree online and has no problems with school.  He has not been employed since May 2010 when he worked as a truck driver.  He related that the has worked dozens of jobs since his discharge from the military, none of which lasted more than 11 months.  The Veteran described his problems at work as including conflict with coworkers, irritability, mood swings, and poor judgment.  He indicated that he had no support system, but every 2 to 6 weeks he will hang out with high school friends.  He participates in various hobbies at home, but also travels by himself.  He volunteers helping the high school marching band and stated that he is fine as long as he does not have interact with students or their parents.  He reported a history of anxiety attacks following his father's death in 2008.  The Veteran stated that he cannot work most days, and his mood is tolerable when he stays away from most people.  He even shops late at night to avoid the public, but sleeps 8 to 13 hours per night.  In September 2010, he recalled become anxious about financial limitations and withdrew briefly from school.  

Mental-status examination revealed normal appearance, intermittent eye contact, distractible manner, and restlessness.  The examiner noted the Veteran's speech was slightly pressured, but flow of thought was generally logical and linear.  The examiner indicated that he had to redirect the Veteran many times as he interrupted several times.  His affect was anxious, and his overall mood was elevated, angry, and anxious.  He did not exhibit symptoms of psychosis, auditory/visual hallucinations, and he was oriented in all spheres.  There was no impairment of thought process or communication.  The examiner opined that because of the Veteran's bipolar disorder, he would likely have difficulty maintaining gainful employment whether physical or sedentary due to medication side-effects, decreased energy, problems interacting with others, and conflict with others.  

In a state department of labor medical report dated in October 2010, the Veteran was diagnosed as having bipolar disorder, mixed state, severe.  The Veteran reported that he could not tolerate the stress of working with the public.  His symptoms included agitation, mood swings, impulsivity, lack of insight, poor judgment, pressured speech with flight of ideas.  The examiner indicated that the Veteran also experienced depression, anxiety, and mania, and opined that he is incapable of even "low stress" jobs.  

In January 2011, the RO sought a clarification opinion as to the Veteran's current psychiatric diagnosis, and confirmed the mood disorder, NOS diagnosis.  The examiner reviewed the VA treatment records in conjunction with the examination.  The Veteran reported being "on an even keel" since June 2010 and attributed this improvement to hi mood stabilizer.  This helped with his anger and irritability.  He reported sleeping 8 hours per day, and enjoys listening to music, cooking, and computer games.  He endorsed a good appetite and an average level of energy.  The Veteran described some hopelessness about the future because he cannot handle the stress of working with others.  He denied any recent suicidal thoughts for the past several months.  The examiner found clear evidence that the Veteran has experienced major depressive episodes in the past years.  There are periods of time, lasting more than two weeks, where he experienced a "persistently sad mood with ahedonia, suicidal thoughts, suppression in appetite with insomnia, low energy, and hopeless feelings."  

The examiner indicated that there is clear evidence that the Veteran never had a manic episode as he denied experiencing inflated self-esteem, grandiose mood, and expansive mood.  His main problem is irritability.  There is no evidence of functioning on little sleep, damaging spending sprees, excessively talking, racing thoughts, and he is not currently easily distractible.  Without a clear history of a manic episode, the Veteran cannot be diagnosed as having bipolar affective disorder.  

During the examination, the Veteran described progressive increasing irritability with an angry mood for 20 years, which causes his difficulty working with others and his inability to tolerate criticisms from others.  The Veteran indicated that his mood can change rapidly and he has made several suicidal threats in the past.  The examiner described these threats are often manipulative to try and get others to do what he wants them to do.  He has a history of low self-esteem, but this is not as much of a current problem.  He is unsure whether he experiences feelings of abandonment.  The Veteran reported feeling alone and stated that he does not want people in his life since his father died.  The Veteran denied a history of impulsivity despite other clinicians feeling that he has it.  He feels like he has a good sense of identity.  

The Veteran described becoming easily angry with members of the public and last worked between January 2010 and May 2010 as a truck driver.  He stated that he was fired for not being able to get along with others, he let his commercial driver's license expire, and he did not follow some of the rules of the road.  He recalled frequently getting into verbal and borderline physical altercations with other people while on the road.  He experiences paranoid thoughts during periods of increased stress.  He is generally responsible, but does not exhibit empathy for others.  He indicated that he was psychiatrically hospitalized between 5 and 7 times during his lifetime, the most recent of which was June 2010 (the other times were while he was in service).  The examiner indicated that the Veteran "is likely unemployable because of personality reasons and inability to get along with other people, even when he is in a better mood."  The Veteran denied having any close friends, only acquaintances.  

Mental-status examination revealed adequate personal hygiene.  He advised that he sleeps a lot now that he is unemployed.  He denied any other problems with activities of daily living.  The Veteran denied any panic attacks.  Orientation was within normal limits.  The examiner described the Veteran's behavior as borderline cooperative, irritable, but not obsessive/ritualistic.  He was disinterested in the examination and semi-cooperative.  Impulse control was adequate and psychomotor activity was normal.  The Veteran's mood was "fine," but his affect was mildly constricted.  Eye contact was marginal, and speech was somewhat irritable, but was otherwise normal.  The Veteran denied any current or recent homicidal or suicidal ideation, paranoid ideation, or hallucinations.  He made no delusional statements and paranoid thoughts were limited to times of extreme stress.  The examiner indicated that the Veteran's memory was normal, but judgment was poor and insight was marginal.  

Following review of VA treatment records and examination and interview of the Veteran, the examiner diagnosed him as having a mood disorder, NOS, and personality disorder, NOS, with predominant cluster B traits.  The GAF score assigned for his mood disorder was 60, and a GAF of 40 was assigned for his personality disorder.  Again, the examiner noted that the Veteran does not meet the criteria for a bipolar affective disorder diagnosis as he has no history of manic episodes.  The examiner noted a history of depressive episodes, but his recent mood has been mostly euthymic and his anger is under somewhat better control.  He can still undergo rapid mood changes and becomes more irritable and angry.  

The examiner opined that the Veteran has difficulty functioning in life because of personality problems, but does not meet the clear diagnostic criteria for any one specific personality disorder.  He exhibits symptoms from narcissistic, antisocial, and borderline personality disorders.  The examiner opined that the Veteran is more disabled by his personality disorder (unrelated to service) than his mood disorder.  He opined that the Veteran "would have a difficult time maintaining employment at this time because of his personality disorder and his inability to get along with people and his unwillingness at times to follow rules and regulations."  The examiner does "not believe that the Veteran's mood disorder, not otherwise specified, causes him to be unemployable."  

The Veteran was afforded another VA mental disorders examination in March 2014, during which he was diagnosed as having unspecified bipolar disorder and personality disorder with mixed personality features.  The examiner indicated that she is unable to differentiate what portion of each symptom is attributed to each diagnosis.  In other words, any attempt to differentiate the symptoms would be too complex to adequately quantify.  The examiner characterized the Veteran's psychiatric symptoms as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  

The examiner opined that the Veteran's "tendency to isolate from others, underlying hostility, and disinterest in developing relationships is attributable to a personality disorder.  Sleep impairment and mood dysregulation [sic] that are currently partially stabilized with medication management are attributable to mood disorder NOS/unspecified bipolar disorder."  She noted that the functional impairment was differentiated to the extent possible.  

The Veteran reported working as a van driver since September 2013.  He works approximately 25 hours per week and it is a low stress job.   He advised that in his various jobs, he was either fired or quit due to his inability to get along with others. He has had no current disciplinary action in his current job.  He currently lives alone and is unmarried and without children.  He has contact with relatives "every once in a while," but was not more specific.  He has no friends or family as a support system, and does not socialize the way normal people do.  His hobbies remain unchanged from the previous examination.  The Veteran reported that he currently plays with the band at Idaho State University, but has not been enrolled in classes since 2011 when he was working towards a Master's degree.  The Veteran denied any treatment other than medication management since his last VA examination.  

The Veteran denied any significant events since his last VA examination as he tries to maintain a stable mood and minimizes stressors when possible.  He is independent in and maintains all activities of daily living.  The Veteran's symptoms include depressed mood, chronic sleep impairment, disturbances of motivation and mood, apathy, anger, and worries regarding his job.  His appetite is fine, and his sleep impairment is managed through his medication.  He denied panic attacks, obsessions/compulsions, phobias, and psychosis.  The Veteran endorsed strained interpersonal interactions including threatening behaviors towards others.  These were attributed to his personality disorder.  

The Veteran's reported impact on functioning due to his psychiatric disorders includes difficulty in social interactions due to irritability and maintaining few close relationships.  Occupational impairment includes irritability towards clients and coworkers.  He described this irritability as coming and going, but has yet to have any problems in his current job.  

Mental status examination revealed normal appearance, movement, and behavior, with cautious responses.  Orientation and memory were within normal limits.  Speech was generally normal except for vague and brief responses.  There was no apparent disturbance of thought-including no intent to harm self or others.  He denied any suicidal or homicidal ideations.  Insight and judgment were intact.  The Veteran's mood was "stable, pleasant," and affect was constricted.  He did exhibit some anxiety about choosing the "right" answer.  The Veteran's cognition was not tested, but he reported writing information down so he does not have to memorize it as he may forget something.  The examiner opined that the Veteran's responses and assessment were considered and accurate reflection of his current psychosocial functioning.  

The examiner indicated that the Veteran met the DSM-V criteria for unspecified bipolar disorder, but did not meet the full diagnostic criteria for mania or hypomania.  She noted this was a continuation of the Veteran's service-connected mood disorder.  He also met the DSM-V criteria of other specified personality disorder.  The examiner opined that the Veteran's psychiatric symptoms do not render him unable to secure and maintain substantially gainful employment (physical or sedentary).  Finally, the examiner found that:

"Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal)."  The following features apparent in the current assessment relate to this functional impairment category:  The veteran endorsed difficulty due to intermittent anger and irritation in a social context that impacts his work performance.  It is noted that he is currently working and denied disciplinary action since beginning in September 2013.  He receives continuous medication management for mood instability and reported intermittent past symptoms of depression.  He reported sleep impairment that has been stabilized with current medication.

Ultimately, the examiner found that the Veteran was not unemployable due to his service-connected mood disorder.  

A review of the Veteran's VA treatment records show continued treatment with medication for his psychiatric symptoms.  These treatment records show GAF scores ranging from 40 to 55.  He does not currently undergo any psychiatric treatment other than medication control.  

A careful review of the evidence of record does not support a rating in excess of 50 percent for the Veteran's service-connected mood disorder at any time during the appeal period.  In other words, the preponderance of the evidence is against awarding a rating in excess of 50 percent for the Veteran's psychiatric disability as his symptoms have more nearly approximated reduced reliability and productivity.  

The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Notably, in this case, the medical evidence of record is unclear in distinguishing between symptoms caused by the Veteran's nonservice-connected personality and those caused by his service-connected mood disorder.  Additionally, the 2014 VA examiner was unable to fully differentiate these symptoms.  Resolving all doubt in the Veteran's favor, for the purposes of this decision, the Board will consider all of the Veteran's mental health symptoms to be related to his service-connected mood disorder in the adjudication of this claim.

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes, however, that the symptoms and manifestations of his mood disorder as shown during the numerous VA examinations and the course of outpatient treatment, as well as based on statements by the Veteran do not demonstrate a degree of disability that warrants assignment of a rating greater than 50 percent at any point during the appeal period.  See 38 C.F.R. § 4.7.  Furthermore, the symptoms and manifestations shown throughout the Veteran's treatment are generally consistent throughout the pendency of the applicable appellate time period.  For this reason, further staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.  

Initially, the Board acknowledges the assigned GAF scores during this period range from 40 to 55, which suggests moderate to serious impairment of functioning.  That said, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).

In this case, the Veteran's manifestations included anxiety, depression, sleep impairment, irritability, anger outbursts, violent acts, isolation anxiety, lack of motivation, loss of interest, and diminished affect.  However, the Veteran did not exhibit regular suicidal ideation, display obsessional rituals which interfere with routine activities, spatial disorientation, exhibit illogical, obscure, or irrelevant speech, exhibit neglect for personal appearance or hygiene, or near continuous panic attacks.  The Board acknowledges that the Veteran's reported signs and symptoms included some occasional suicidal ideation, and depression and that he tends to keep to himself due to his symptoms.  The Board notes, however, that the Veteran's symptoms otherwise did not prevent him from functioning independently or, as will be discussed in greater detail below, otherwise result in occupational and social impairment with deficiencies in most areas during the timeframe on appeal.

The Board acknowledges the Veteran's competency to report his symptoms, but concludes that the medical evidence of record during the appellate time period that universally finds the Veteran to experience moderate symptoms related to his mood disorder of significantly greater probative value.  The Board notes that when considering the Veteran's overall level of social and occupational impairment, the medical professionals have a presumed greater level of training and expertise in evaluating the severity of psychiatric symptoms.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, even if the Board were to concede that the Veteran's psychiatric symptoms are sometimes severely disabling (as described by the October 2010 state examiner and following his June 2010 involuntary hospitalization), there is no evidence to indicate that such problems adversely affected his social and occupational functioning to a significant degree as to warrant an evaluation in excess of 50 percent.  
 
As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (holding that without the examples noted in the rating criteria differentiating a 50 percent rating from a 70 percent rating, evaluation of the psychiatric disability for rating purposes would be extremely ambiguous).  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the Diagnostic Code, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's psychiatric symptoms did not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as contemplated by a 70 percent rating.  Nor did the Veteran exhibit total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational functioning and impairment, the Board observes the Veteran most recently worked as a truck and van driver.  He contends that he was either fired from jobs or quit due to arguments with the public, his boss, or his colleagues.  Nevertheless, the most recent VA examiner found that the Veteran's mood disorder symptoms cause some impact on his employability, but he could work in more independent work settings.  The Board finds that these statements from the medical professional are more probative as to the issue of occupational impairment due to psychiatric symptoms than the Veteran's lay testimony indicating that anger issues and irritability cause severe occupational impairment.  Thus, the Veteran's mood disorder did not result in marked or substantial occupational impairment during the timeframe on appeal.  As such, although the Veteran may have some level of occupational impairment due to his psychiatric symptoms, the Board finds that based on the Veteran's work history he did not have deficiencies in work functioning as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating.  In this regard, the Board notes that the 50 percent rating assigned is recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social functioning and impairment, the Board recognizes that the Veteran has self-limited his social activities due to his psychiatric symptoms.  He has reported that he prefers to be alone, and is unmarried and without many friends.  Although the Veteran has certainly experienced problems due to his psychiatric symptoms, such problems are contemplated in the current 50 percent rating.  Moreover, although he may limit his social interaction and has prefers to spend time alone, the record demonstrates that the Veteran participates in many hobbies and also plays/volunteers in the Idaho State University band.  As such, although the Veteran may have significant social impairment due to his psychiatric symptoms, the Board finds that based on the lay and medical evidence of record he did not have deficiencies in social functioning as contemplated for a 70 percent rating or total social impairment as contemplated for a 100 percent rating.

In summary, during the entire timeframe on appeal, Veteran did not have the degree of deficiencies in social or occupational functioning as contemplated for a 70 percent rating or total social and occupational impairment as contemplated for a 100 percent rating.  He certainly did have deficiencies in these areas, but the greater weight of evidence demonstrates that it was to a degree no more than contemplated by the 50 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he did not meet the requirements for an evaluation greater than the current 50 percent schedular rating.  

Although the Veteran had some of the criteria for a 70 percent rating, the Board concludes his overall level of disability did not exceed his current 50 percent rating.  See Mauerhan, 16 Vet. App. at 442.  Some of the GAF scores, in this case, could support a higher rating if taken alone.  However, the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of the current 50 percent disability evaluation.  The Veteran's speech has not been illogical, obscure or irrelevant.  He has not been in a near-continuous state of panic or disorientation.  He has not experienced hallucinations.  He has exhibited some concentration and memory problems, but his thought processes and communication have been overall logical and coherent.  He has not exhibited inappropriate behavior and his personal hygiene has been appropriate.  He has had some social impairment, but he continues to participate in hobbies and outside activities.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 50 percent rating at any time during the appeal period. 

In sum, the Board finds reasonable doubt and assigns the Veteran a 50 percent rating for his mood disorder for the entire timeframe on appeal.  The Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting a rating in excess of 50 percent for mood disorder, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected mood disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's psychiatric disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports anxiety, depression, sleep impairment, irritability, anger outbursts, violent acts, and isolation.  The current 50 percent rating under Diagnostic Code 9435 and is specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.

III. TDIU

The Veteran contends that his service-connected disabilities cause him to be unemployable.

Prior to February 1, 2012, the Veteran's service-connected disabilities included mood disorder, rated as 50 percent disabling, and low back disorder, rated as 10 percent disabling.  His combined rating was 60 percent.  As such, prior to February 1, 2012, the schedular threshold requirements for establishing entitlement to TDIU are not met as the Veteran does not have at least one disability is ratable at 40 percent or more and there is no sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  As such, 38 C.F.R. § 4.16(a) is not for application prior to February 1, 2012.  

Nevertheless, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

In this case, however, the Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 4.16(b) is in order.  As discussed more fully below, the most probative and credible evidence in this case fails to show that the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment any time during the appeal period.  Id.  The Board finds that referral for consideration of a total rating based on unemployability due to service-connected disability is not warranted.  

The Veteran's service-connected disabilities include mood disorder, rated 50 percent; degenerative disc disease of the low back, rated 20 percent; radiculopathy of the left lower extremity, rated 20 percent; and radiculopathy of the right lower extremity, rated at 20 percent (beginning May 23, 2012).  His combined rating beginning February 1, 2012 was 70 percent (not including radiculopathy of the right lower extremity), and his combined May 23, 2012, is 80 percent (including right lower extremity).  Therefore, the Veteran's service-connected disabilities meet the rating percentage threshold for a TDIU beginning February 1, 2012.  38 C.F.R. § 4.16(a).

Having met the objective criteria for a TDIU, the remaining question before the Board is whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

Without the need to repeat the pertinent evidence outlined in the increased rating section above, the Board incorporates the discussion of evidence into this TDIU section.  

In his June 2010 request for a TDIU, the Veteran indicated that he last worked full-time in May 2010.  He maintains that his mood disorder and anger caused him to lose his job.  He advised that he is currently working on his MBA and received a Bachelor's of Applied Technology in December 2006.  In the "remarks" section, the Veteran indicated that he told his employer that he was quitting due to a surgery, but the real reason he quit was that his anger was reaching a point that affected his job performance.  In a few days following his resignation, his employer told him that he would not be allowed to return to that employment due to lack of job performance.  

The Veteran argued that he was told by a "professional source" the he "may be considered 'unemployable' for now, or possibly the rest of my life."  

As noted above, in a state department of labor medical report dated in October 2010, the Veteran was diagnosed as having bipolar disorder, mixed state, severe.  The Veteran reported that he could not tolerate the stress of working with the public.  His symptoms included agitation, mood swings, impulsivity, lack of insight, poor judgment, pressured speech with flight of ideas.  The examiner indicated that the Veteran also experienced depression, anxiety, and mania, and opined that he is incapable of even "low stress" jobs.  

In a November 2011 communication to VA, the Veteran indicated that he was employed part-time as an auto detailer at Idaho State University.  He stated that he continues to believe he will not be employable at a full-time job.  

Private treatment records dated in 2012, show a work-related back injury.  

In an October 2012 SSA decision, the Veteran was found to be disabled beginning June 25, 2010, due to his personality disorder and inflammatory arthritis.  The Administrative Law Judge (ALJ) recommended that he be referred to the Department for Vocational Rehabilitation for retraining.  

In May 2014, the Veteran was afforded a VA examination for his spine.  The examiner noted that the Veteran works as a van driver and must take a break every two to three hours, but otherwise has no functional limitations to work due to his back disability.  

During the Veteran's March 2014 VA psychiatric examination, the examiner opined that "the veteran's mental health difficulties do not render him unable to secure and maintain substantially gainful physical or sedentary employment.  Given his current mental health symptoms, he would be best suited to a position where he works primarily independently in a low pressure environment.  He described experiencing interpersonal problems related to mental health in the workplace.  He reported that while he does not like interacting with the workers whom he drives, he has not experienced disciplinary action in the transportation job that he has held since
September 2013."

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence does not show that the Veteran is precluded from obtaining and maintaining gainful employment consistent with his education and occupational experience due to his service-connected disabilities.  The evidence of record indicates the Veteran has held numerous jobs since service-in fact, he is currently employed part-time.  The Board notes that there is no objective evidence of record that the Veteran had to leave a job or had problems at any of his jobs due to his service-connected mood disorder-despite his contentions of the same.  Further, the Veteran has at the very least pursued his master's degree (although some records show that he has completed it), even if he has not sought employment in that field.  Although the Veteran has contended that he has been unable to obtain employment in a field commensurate with his education due to his mood disorder, the evidence of record does not show that he has attempted to obtain such employment.  The Veteran has just made blanket statements that his mood disorder makes it difficult to work with others, yet he has time to volunteer and participate in the band at the local university.  

The Veteran is certainly competent to state that his service-connected disabilities interfere with his ability to obtain and maintain employment, but the Board assigns his statements less probative weight that then the 2014 VA examination reports finding that the Veteran is employable.  In other words, the findings of the VA examiners far outweigh the Veteran's lay statements to the contrary.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Further, although the October 2010 state examiner opined that the Veteran was unable to secure gainful employment, he did not provide a rationale for his opinion.  Among the factors for assessing the probative value of a medical opinion is the examiner's thoroughness and the detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The October 2010 VA examiner indicated that the Veteran's mood disorder would cause significant difficulty with employment, but the examiner did not specifically find that his service-connected mood disorder rendered the Veteran unemployable.  Moreover, the great weight of the evidence following the 2010 examination shows that the Veteran is not unemployable due to his service-connected mood disorder and back disability with radiculopathy.  

The March 2014 and May 2014 VA examiners, however, provided a history of the Veteran's employment and current employment, as well as his reports of how he felt his mood disorder affected his ability to work with others.  The VA examiners then opined that that the Veteran's service-connected mood disorder and back disability with radiculopathy do not preclude gainful employment consistent with his educational and occupational experience.  The 2014 examiner opined that a more independent job would be appropriate with his psychiatric symptoms, but he was not precluded from either sedentary or physical employment due to his service-connected disabilities.  The Board assigns the opinions from the 2014 VA examiners more probative weight than the Veteran's lay testimony that he is unemployable, the October 2010 VA examiner's opinion that the Veteran's mood disorder causes significant difficulty in maintaining gainful employment, and the October 2010 state examiner's opinion finding that he unemployable.  Accordingly, the preponderance of the evidence does not show that the Veteran is unemployable due to his service-connected disabilities.

The Board is aware that the Veteran has been awarded SSA disability benefits due to his personality disorder and inflammatory arthritis.  However, the Board is not bound by SSA's findings.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) [VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA]; see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) [while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim].  Moreover, in the SSA decision, it was suggested that the Veteran be referred to Vocational Rehabilitation for retraining.  

The Board does not doubt that the Veteran's service-connected mood disorder and back disability with radiculopathy have some impact on his employability.  However, the 50 percent schedular evaluation currently in effect recognizes significant industrial impairment resulting from his mood disorder.  Additionally, the 20 percent rating for degenerative disc disease of the low back and the 20 percent rating for radiculopathy of each lower extremity recognizes significant industrial impairment.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the appeal period, and referral for extraschedular consider under 38 C.F.R. § 4.16(b) is not warranted prior to February 1, 2012.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A disability rating in excess of 50 percent for a mood disorder is denied.

Entitlement to a TDIU is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


